DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites that “each of the reagent solutions flow as one uniform fluid front through the wicking pad”. It is indefinite whether each of regent solution flows as an unmixed uniform front individually or as a mixed uniform front collectively. To advance prosecution this limitation is interpreted as “each of regent solution flows uniformly individually without mixing”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowakowski et al (US 2016/0310948).
Regarding claim 1, Nowakowski teaches a lateral flow device (referred to as lateral flow strip 5014 in [0155] and shown in Figure 38) comprising: a wicking pad (referred to as an absorbent strip in [0140]) composed of a porous material (see [0140] which recites that “detection is accomplished by capillary wicking of solution containing labeled amplicon through an absorbent strip comprised of a porous material), the wicking pad having a planar region (Figure 38 shows a rectangular lateral flow strip 5014 comprising a planar wicking pad) for contacting a substrate comprising immobilized analytes (see [0140] which recites that “the absorbent strip component of the device comprises up to three porous substrates in physical contact: a surfactant pad comprising amphipathic reagents to enhance wicking, a detection zone comprising a porous material to which at least one binding moiety . 
Claim 1, 4, 6-8, 10-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Semenov et al (US 2013/0164193).
Regarding claim 1, Semenov et al teaches a lateral flow device (referred to as a lateral flow capillary device in [0208] and shown in Figure 6A) comprising: a 
Regarding claim 4, Semenov teaches the device of claim 1, wherein a draft angle between a bottom surface and a lateral wall of the base is about 90 degrees or more (see Figures 12A-B).
Regarding claim 6, Semenov teaches the device of claim 1, wherein one or more reservoirs have a longer dimension (see [0197] and Figure 6A which shows 
Regarding claim 7, Semenov teaches the device of claim 1, wherein one or more reservoirs have a longer dimension (see [0197] and Figure 6A which shows that the width of the top of the reservoirs A, B and C have longer dimensions) parallel to the lateral edges of the wicking pad. Furthermore, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 8, Semenov teaches the device of claim 1, wherein a lowest point of all of the reservoirs (referred to as reservoirs 32a, 32b, 32c in [0128]) is located on the same plane (see Figure 6A-6B).
Regarding claim 10, Semenov teaches the device of claim 1, wherein each of the reservoirs comprises a variable length, a variable width and a depth (see Figure 6A where the lengths and widths of reservoirs increase from bottom to top).

Regarding claim 12, Semenov teacher the device of claim 1, wherein a cross-section of each of the reservoirs has an oval shape (see [0125] which recites that “reservoirs are of any Suitable shape or size. As a joint between two faces may define a capillary channel, in embodiments, the inner Surface of a reservoir in contact with or immediate proximity with a liquid receiving zone is continuous, for example oval”).
Regarding claim 13, Semenov teaches the device of claim 1, wherein the base is formed from molded plastic (see [0195] which recites that “Lateral flow capillary device 1000 may include a housing comprising upper portion 1100 and lower portion 1200. Both upper portion 1100 and lower portion 1200 will preferably be made of a substantially rigid material. Such as, e.g., injection molded plastic”.
Regarding claim 14, Semenov teaches the device of claim 1, wherein the reservoirs (referred to as reservoirs 32a, 32b, 32c in [0128]) comprise two or more sets of reservoirs spatially separated from and adjacent to each other on a width axis of the lateral flow device (see Figure 6A-6B).
Regarding claim 15, Semenov teaches the device of claim 1, wherein the wicking pad (referred to as a capillary flow matrix 18 in [0209] and shown in Figure 6A) and the pump (referred to as upper liquid drain 86 in [0215]) are formed of at least one absorbent material selected from the group consisting of glass fiber and cellulose (see [0048] which recites that the matrix is substantially a strip of material, for example comprising glass fiber and see further in [0215] which recites 
Regarding claim 17, Semenov teaches a kit for lateral flow, the kit comprising: the device of claim 1 (see [0179]).
Regarding claim 18, Semenov teaches a method of performing a lateral flow assay, the method comprising; providing the device of claim 1 (lateral flow device 46); applying a lateral flow buffer (referred to as dry PBS buffer in [0222]) to the wicking pad (referred to as a capillary flow matrix flow  [0111]); applying the substrate comprising proteins to the planar region of the wicking pad for contacting the substrate (see [0106] which recites that “one or more signal producing components can be reacted with the label to generate a detectable signal. If the label is an enzyme, then amplification of the detectable signal is obtained by reacting the enzyme with one or more Substrates); applying a different reagent solution to each of the reservoirs (see [0222] which recites that “A first lateral flow capillary device was prepared substantially as described above with dry PBS buffer placed in reservoir A, reagent B placed in reservoir B and reagent C placed in reservoir C”) ; and allowing lateral flow of the reagent solutions from the reservoirs to the pump such that each of the reagents in the reagent solutions is sequentially transported in the wicking pad (see [0238] which recites that “[A]fter complete sequential draining of all three solutions in the order A, B and C, 120 ul reagent D was added to reservoir C”) and is contacted to the proteins on the substrate (see [0268] and [[0070]), wherein each of the reagent solutions flow as one uniform fluid front through the wicking pad (see [0134]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski et al (US 2016/0310948) as applied to claim 1 above, and further in view of Yang et al “Thermoosmotic microfluidics.” Soft matter 12 41 (2016)
Regarding claim 2, Nowakowski teaches the device of claim 1. 
Nowakowski does not teach a device wherein a portion of each of the lateral edges of the wicking pad comprises a sawtooth shape.
In the analogous art of providing a microfluidic lab-on-a-chip devices with applications in chemistry, biology and medicine, Yang teaches a microchannel with one flat wall and one with a symmetric sawtooth profile (see Figure 5 and the second paragraph in page 8).
.
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al (US 2013/0164193) as applied to claim 1 above, and further in view of Parsons et al (WO 2014/172753).
Regarding claim 2, Semenov teaches the device of claim 1.
Semenov does not teach a device wherein a portion of each of the lateral edges of the wicking pad comprises a sawtooth shape.
In the analogous art of providing a test device for determining the presence or absence of a biological entity in a biological sample, Parsons teaches a test device comprising a sampling portion, the sampling portion comprising absorbent material forming a liquid flow path having a series of bends (see Figure 4b and the abstract) 
It would have been obvious for one with ordinary skill in the art to incorporate the absorbent material shape of Parsons into the wicking pad of Semenov for the benefit of improving combining of fluid with a sample received by the sampling portion (see the abstract of Parsons).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al (US 2013/0164193).
Regarding claim 5, Semenov teaches the device of claim 1, 
Semenov does not explicitly teach a wherein a draft angle between a bottom surface and a lateral wall of the base is about 95 degrees.
It would have been obvious for one with ordinary skill in the art to modify the angle between a bottom surface and a lateral wall of the base to be about 95 degrees by routine optimization (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235) (MPEP § 2144.05).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al (US 2013/0164193) as applied to claim 1 above, and further in view of Chen et al (US 2010/0304986).
Regarding claim 9, Semenov teaches the device of claim 1,
Semenov does not explicitly teach a device wherein each of the reservoirs is a depression. 
In the analogous art of providing a microfluidic device for performing diagnostic operations on a sample, Chen teaches that reservoirs may be depressed (see [0064] which recites that “[R]eservoirs may be formed on the surface of a 
It would have been obvious to modify the reservoir of Semenov to be depressions as thought by Chen for the benefit of effecting a reciprocating fluid mixing effect see [0087] which recites that “More than one reservoir may be depressed, as shown in FIG. 2 d thus effecting a reciprocating fluid mixing effect”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al (US 2013/0164193)  as applied to claim 13 above, and further in view of O’Farrell B (Evolution in Lateral Flow–Based Immunoassay Systems.  Lateral Flow Immunoassay 2008) 
Regarding claim 16, Semenov teaches the device of claim 13, 
Semenov does not teach a device wherein the plastic is selected from the group consisting of polyethylene terephthalate, polyethylene terephthalate glycol-modified, polypropylene, polystyrene, and polycarbonate. 
In the analogous art of providing lateral flow immunoassay, O’Farrell teaches that components of the lateral flow assay are laminated to the backing material to provide rigidity and easy handling of the strip, the backing material typically being polystyrene. 
It would have been obvious to incorporate the backing (base) material of O’Farrell into the base of the device of Semenov for the benefit of provide rigidity and easy handling of the strip (see page 14 section 1.4.1.5 Backing Materials) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797